                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:14-CV-00564-MOC-DSC


 EDWARD WOHLLEBER,                                )
                                                  )
                   Plaintiff,                     )
                                                  )                   ORDER
 v.                                               )
                                                  )
 BIOMET INC. AND JOHN DOES 1-10,                  )
                                                  )
                 Defendants.                      )



       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice [of

Matthew Thomas Albaugh and Erica Kay Drew” (documents ## 16 and 17) filed March 25, 2019.

For the reasons set forth therein, the Motions will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Max O. Cogburn, Jr.


       SO ORDERED.



                                  Signed: March 26, 2019
